BARKETT, Judge.
We affirm the judgment finding appellant guilty of robbery and aggravated battery. Pursuant to that judgment, appellant was sentenced as a youthful offender under Chapter 958, Florida Statutes. The sentence included a period of community control with an order setting certain conditions of community control.
As the State concedes, a trial court cannot set conditions on the community control segment of a youthful offender’s sentence. Section 958.10(1), Florida Statutes (1983). See Clem v. State, 462 So.2d 1134 (Fla. 4th DCA 1984).
Accordingly, we strike the trial court’s order setting conditions for community control. In all other respects, the sentence is affirmed.
AFFIRMED AS MODIFIED.
DOWNEY and HERSEY, JJ., concur.